Exhibit 10.3

 

Written Description of

2017 Executive Incentive Compensation Annual Plan -

Chief Operating Officer

 

 

The following is a description of the material terms of the 2017 Executive
Incentive Compensation Annual Plan (the “Plan”) that was adopted by the
Compensation Committee (the “Committee”) of the Board of Directors of Guaranty
Federal Bancshares, Inc. (the “Company”) with respect to the bonus payable to
Robin Robeson, the Company’s Chief Operating Officer (the "Executive"), for
2017:

 

The Plan will pay a maximum of $107,500 of which one hundred-percent (100%) of
the bonus amount will be paid in cash. There are three possible levels of
incentive awards: threshold (25%); target (50%); and maximum (100%). For any
bonus amount to be paid, the threshold level of performance must be achieved.
The bonus amount will be prorated for performance achievements between the
threshold and target levels and between the target and maximum levels. The four
performance measurements of the Company (and the weight given to each
measurement) applicable to each award level are as follows: (i) revenue growth
(30%), (ii) net interest margin (20%), (iii) pre-tax net income (30%), and (iv)
efficiency ratio (20%). The following minimum criteria must all be satisfied
before an award is paid under the Plan: (i) net income of the Company for
calendar year 2017 of at least 75% of approved budget to receive full
performance incentive and incentive will be reduced by 50% if Company achieves
between 50% and 74.99% of budget net income; No incentive will be paid if net
income is below 50% of budget; (ii) satisfactory audits as determined by the
Board of Directors of the Company after review of findings from regulatory
examination reports and applicable audits and reviews; (iii) the Company and
Guaranty Bank must maintain capital ratios to meet regulatory “well capitalized”
status; and (iv) satisfactory performance appraisal, actively employed by
Guaranty Bank, and in good standing at the time the bonus is paid, which will
not be prior to the public release of earnings in 2018 for the calendar year
2017.

 

If the Company terminates the Executive’s employment other than for cause (as
defined in Executive’s employment agreement) before the end of the performance
year, then the Executive will be eligible for a prorated incentive payment (at
target level) except for a change in control of the Company. If the Executive’s
employment ends within twelve months following a change in control of the
Company, then the Executive will be eligible for an incentive amount computed in
accordance with the Executive’s employment agreement.

 

The Plan will have a modifier that adjusts incentive awards upward or downward
based on the Company’s performance relative to its peer group. The peer group
will be a defined group of similar sized Midwestern publicly traded banks as
determined by the Company’s compensation consultant. If the weighted average of
the Company’s performance in return on average assets, net interest margin and
efficiency ratio are at or above the peer group 60th percentile, the executives’
incentive awards will be increased by an additional ten percent of salary. If
performance is above the 70th percentile, the awards will be increased by twenty
percent of salary. If performance in the same three measurements falls below the
50th percentile, awards will be reduced by ten percent of salary.

 

The Board of Directors of the Company retains the right to make the final
determination of the bonus payment and amount, if any, and may consider other
pertinent facts prior to making an award. All incentive payments shall be
subject to the Company’s Compensation Clawback Policy.